Father tenant for life, remainder to the son in tail; praecipe brought against the father, who vouched the son, and common recovery had; the indenture reciting that the recovery was made between the father and others. But as no proof was made of the consent of the son, and he was not a party to the indenture, the court directed the jury to find the uses according to the estate that he had at the time of the recovery. It was said that if two joint tenants suffer a recovery, and one declares, the uses of the whole, it will only be well for the one-half, unless the consent of the other be proved. Antea, p. 682; Palm., 402, 405; Noy, 77.